DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 12/14/2020. Claims 1-2 and 23 have been amended.  Amendments to claims have been fully considered.

Allowed Claims
Claims 1-23 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Scholtes (U.S. Pat. App. Pub. 2014/0156567 A1) teaches document classification; and Nisbet (U.S. Pat. 7,516,492 B1) teaches categorization of documents based upon an access control list and to apply policy-based control over the classified documents. 
However, neither Scholtes nor Nisbet, anticipate or render obvious the combination set forth in the independent claim 1, recited as “… automatically labeling each of the plurality of documents with a category for sensitivity according to an organization role associated with a file location of the document in the enterprise network, an organization role of a user in an access control list associated with the document, and content of each of the plurality of documents, thereby providing a labeled data set; configuring a recognition model to identify the category for sensitivity for a new document based on the plurality of documents in the labeled data set; locating other documents in the enterprise network different than the plurality of documents; associating a label with each of the other documents based upon the category for sensitivity identified by the recognition model for each of the other documents; and applying an enterprise policy for sensitivity to each of the other documents based upon the category for sensitivity identified in the label, wherein the enterprise policy controls at least one of document access and document movement
Recited in claim 2 as, “… labeling each of the plurality of files according to a category selected from two or more predetermined categories, thereby providing a labeled data set, each of the two or more predetermined categories identify at least one of: an organizational role associated with a folder where a corresponding one of the plurality of files is located, a corresponding organizational role of one or more users associated with each of the plurality of files, a list of permissions for use of the corresponding one of the plurality of files, and content of the corresponding one file of the plurality of files; configuring a recognition model to identify the category from one of the two or more predetermined categories for a new file based on the plurality of files in the labeled data set; locating other files in the enterprise network different than the plurality of files; associating a label with each of the other files based upon the category selected for each of the other files from the two or more predetermined categories by the recognition model; and applying an enterprise policy to each of the other files based upon the category identified in the label.”
Recited in claim 23 as, “… automatically label each of the plurality of files according to a category selected from two or more predetermined categories, thereby providing a labeled data set, each of the two or more predetermined categories identifying at least one of: an organizational role associated with a folder where a corresponding one of the plurality of files is located, a corresponding organizational role of one or more users associated with each of the plurality of files, a list of permissions for use of the corresponding one of the plurality of files, and content of the corresponding one file of the plurality of files, and to train a recognition model with machine learning to identify the category for a new file based on the plurality of files in the labeled data set; a labeling system configured to locate other files in the enterprise network different than the plurality of files, and to associate a label with each of the other files based upon the category selected by the recognition model for each of the other files from the two or more predetermined categories; and a threat management facility configured to apply an enterprise policy for the enterprise network to each of the other files based on the category identified in the label.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493